Title: From Alexander Hamilton to James McHenry, 6 September 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            New York Sepr. 6. 99
          
          I enclose to you a letter from Col. Powell in recommendation of Mr. Wyllys Silliman—Col. Parker, in his letter of the twenty eighth of August again urges the appointment of Mr. Robert Little heretofore recommended to fill the vacancy occasioned by the resignation of Mr. Jon. C. Williams by him as an officer in the eighth regiment.
          With great respect I am Sir & &
        